Citation Nr: 9916243	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-10 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
coronary artery disease with arterial vascular insufficiency 
of the left foot, status post below-the-knee amputation, to 
include as secondary to the veteran's service-connected 
disabilities of residuals of a fracture of the right tibia 
and fibula and residuals of a fracture of the right hip.

2.  Entitlement to service connection for residuals of 
multiple contusions and abrasions of the face and lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
December 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas, which denied the veteran's 
claims for service connection as not well grounded.  This 
case has since been transferred to the St. Louis, Missouri 
VARO.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's atherosclerotic coronary artery disease with 
arterial vascular insufficiency of the left foot, status post 
below-the-knee amputation, and either his service-connected 
disabilities of residuals of a fracture of the right tibia 
and fibula and residuals of a fracture of the right hip, or 
service.

2.  There is no competent medical evidence of current 
residuals of multiple contusions and abrasions of the face 
and lip.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
atherosclerotic coronary artery disease with arterial 
vascular insufficiency of the left foot, status post below-
the-knee amputation, to include as secondary to the veteran's 
service-connected disabilities of residuals of a fracture of 
the right tibia and fibula and residuals of a fracture of the 
right hip, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
residuals of multiple contusions and abrasions of the face 
and lip is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 
Certain chronic diseases, including cardiovascular diseases, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The initial question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has recently indicated that, 
alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1998).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  See Savage v. Gober, 10 Vet. App. at 
495-97.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's service medical records reflect that he was 
treated for simple fractures of the tibia and fibula, and of 
the pelvis in November 1958, with multiple contusions and 
abrasions of the face and lip.  No nerve or artery 
involvement was noted with regard to either fracture.  His 
November 1961 separation examination report indicates no 
scars or body marks of the face or lips, and this report 
contains a blood pressure reading of 128/82.  

With regard to the veteran's claimed cardiovascular 
disability, the Board observes that reports from St. Edward 
Mercy Medical Center in Fort Smith, Arkansas, dated in 
February 1997, show that the veteran had sustained an acute 
anterior septal myocardial infarction, and an impression of 
marked hypertension was also rendered.  The Board also 
observes that a report of hospitalization from February to 
early March in 1997 contains diagnoses of atherosclerotic 
coronary artery disease; angioedema, possibly secondary to 
Retavase; and loss of the left dorsalis pedis pulse, possibly 
cholesterol emboli secondary to cardiac catheterization.  
During his hospitalizations at this facility, the veteran 
began to complain of severe pain in his left foot.  The 
veteran was readmitted to this facility in March 1997 with 
complaints of pain and discoloration in the left foot.  A 
preoperative diagnosis of an ischemic left foot with severe 
pain, severe discoloration, and dry gangrene of all toes was 
rendered, and the veteran underwent a below-the-knee 
amputation of the left lower extremity in March 1997.  In an 
August 1997 statement, the veteran's treating physician 
indicated that the veteran's amputation was secondary to 
cholesterol emboli following an arteriogram, and the 
physician was "unable [to] connect the past leg fracture 
with the leg amputation."  The veteran reported a history of 
incurrence of his cardiovascular disability during his 
November 1997 VA bones examination, but neither the examiner 
who conducted this examination nor the examiner who conducted 
the veteran's November 1997 VA orthopedic examination 
provided commentary regarding the etiology of this 
disability.

With regard to the veteran's claim for service connection for 
residuals of multiple contusions and abrasions of the face 
and lip, the Board observes that the veteran underwent a VA 
scars examination in January 1998; the examiner noted 
scarring in the area of the left eyebrow but found no further 
scarring of the face or lips.  The diagnoses were status post 
laceration of the left orbital area, with a residual scar; 
and status post contusions of the face and lips, with no 
residual scar.  The Board observes that, in the appealed 
February 1998 rating decision, the RO granted service 
connection separately for residuals of a laceration to the 
left eyebrow.

While the evidence in this case shows that the veteran 
currently suffers from cardiovascular disease resulting in a 
below-the-knee amputation of the left lower extremity, there 
is no competent medical evidence of a nexus between this 
disability and either service or the veteran's service-
connected fractures of the right hip and the tibia and 
fibula.  Furthermore, there is no competent medical evidence 
showing current residuals of multiple contusions and 
abrasions of the face and lip.  The Board observes that the 
only scar shown upon examination is a laceration of the left 
eyebrow, and the RO has granted service connection for that 
scar separately.

Indeed, the only evidence of record suggesting a nexus 
between a current cardiovascular disorder, with a left below-
the-knee amputation, and either service or a service-
connected disability, or current residuals of multiple 
contusions and abrasions of the face and lip, is the lay 
opinion held by the veteran, as articulated in his June 1998 
Substantive Appeal.  However, the Board would point out that 
the veteran has not been shown to possess the medical 
expertise necessary to render a diagnosis or to establish a 
nexus between a currently diagnosed disorder and service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Also, while the 
veteran reported a history of the incurrence of his claimed 
disabilities during his November 1997 and January 1998 VA 
examinations, notations of a reported history made by a 
medical examiner that are unenhanced by any additional 
medical commentary by that examiner do not constitute 
competent medical evidence for the purpose of rendering a 
claim well grounded.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for atherosclerotic coronary artery disease with 
arterial vascular insufficiency of the left foot, status post 
below-the-knee amputation, and residuals of multiple 
contusions and abrasions of the face and lip are well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claims, these claims must be denied as 
not well grounded.  Since the claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).



ORDER

A well-grounded claim not having been submitted, service 
connection for atherosclerotic coronary artery disease with 
arterial vascular insufficiency of the left foot, status post 
below-the-knee amputation, to include as secondary to the 
veteran's service-connected disabilities of residuals of a 
fracture of the right tibia and fibula and residuals of a 
fracture of the right hip, is denied.

A well-grounded claim not having been submitted, service 
connection for residuals of multiple contusions and abrasions 
of the face and lip is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

